COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Cheniere Energy, Inc.

Appellate case number:   01-14-00883-CV

Trial court case number: 2013-12735

Trial court:             151st District Court of Harris County

        The Court REQUESTS a response from Real Party in Interest, Azin Lotfi, to the petition
for writ of mandamus. The response, if any, is due 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: November 3, 2014